United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2773
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                      Leng Lee,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: March 4, 2021
                              Filed: March 12, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Leng Lee appeals the sentence imposed by the district court1 after he pleaded
guilty to firearm offenses under a plea agreement that contained an appeal waiver.

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence and suggesting trial
counsel was ineffective. The court granted Lee permission to file a pro se
supplemental brief, but he did not file one.

       We will enforce the appeal waiver in this case because Lee entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we dismiss this appeal based on the appeal
waiver, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-